IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: M.M., A MINOR          : No. 534 EAL 2019
                                           :
                                           :
PETITION OF: T.S., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: N. M., A MINOR         : No. 535 EAL 2019
                                           :
                                           :
PETITION OF: T. S., MOTHER                 : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.